                  United States District Court
                   District of Massachusetts

                                )
UNITED STATES of AMERICA,       )
                                )
         v.                     )    Criminal Action No.
                                )    18-10247-NMG
JESUS LEONARDO CASTILLO-        )
MARTINEZ,                       )
                                )
         Defendant.             )
                                )


                       MEMORANDUM & ORDER

GORTON, J.

    Defendant Jesus Leonardo Castillo-Martinez (“Castillo-

Martinez” or “defendant”) seeks to dismiss the indictment

against him for illegal reentry pursuant to 8 U.S.C. § 1326(d).

He submits that the removal order that underlies the sole count

of illegal reentry is unlawful and thus there is no valid

removal to form the necessary predicate for the charged offense.

    Castillo-Martinez primarily relies upon the United States

Supreme Court’s recent decision in Pereira v. Sessions, 138 S.

Ct. 2105 (2018), for the proposition that a Notice to Appear

(“NTA”) that lacks notification of the time and place for the

removal proceedings is facially deficient and cannot vest the

Immigration Judge with jurisdiction over the matter.   He

contends that without such jurisdiction, the Immigration Judge

lacks authority to issue a valid order of removal.   Furthermore,


                               -1-
he contends that his original removal order, based on an

incorrect determination that his drug conviction was for an

“aggravated felony”, was wrongful and that he was not therefore

automatically removable.

     For the reasons that follow, the Court finds that the

decision in Pereira is not controlling and the Immigration Judge

had jurisdiction to issue Castillo-Martinez’s order of removal.

Moreover, defendant cannot satisfy the factors set forth in

§ 1326(d) to attack collaterally his prior order of removal.

I.   Background

     A.     Criminal History

     Castillo-Martinez was born in the Dominican Republic in

1973.     He became a Lawful Permanent Resident (“LPR”) in July,

1981, when he was eight years old.

     In August, 1996, at age 23, Castillo-Martinez was convicted

in Massachusetts state court of Distribution of a Class D

Controlled Substance (marijuana) in violation of M.G.L. c. 94C,

§ 32C.     He received a two-year suspended sentence and probation.

In December, 2010, Immigration and Customs Enforcement (“ICE”)

officials encountered Castillo-Martinez at a jail in New

Hampshire while he was awaiting trial on another drug

trafficking charge for the sale of OxyContin.     ICE lodged a

detainer at that time.



                                  -2-
     In June, 2012, Castillo-Martinez was convicted in New

Hampshire state court on the second drug-trafficking charge.              He

received a suspended sentence of 5 to 10 years.           Defendant was

then transferred into ICE custody and removal proceedings were

initiated against him.

     B.    Removal Proceedings

     Castillo-Martinez was served an NTA while in ICE custody.

It notified him that he was removable from the United States

based on his conviction of an aggravated felony but did not

state a date, time or place for his removal hearing.1            The sole

grounds for removal listed in the NTA was defendant’s 1996 drug

conviction in Massachusetts state court.

     In July, 2012, counsel for Castillo-Martinez filed a

responsive pleading with the Immigration Court conceding

defendant’s removability but indicating that he would apply for

deferral of removal pursuant to the Convention Against Torture

(“the CAT”).    After a hearing in November, 2012, the Immigration

Judge denied defendant’s application for relief under the CAT.

Castillo-Martinez appealed that denial to the Board of

Immigration Appeals (“the BIA”) but it denied the petition and


1 Neither party alleges that defendant was subsequently served a Notice of
Hearing specifying the time and place of his removal hearing as required by
the applicable regulations. See 8 C.F.R. § 1003.18(b). Because 1) Castillo-
Martinez fails to allege that he was not served with subsequent notice, 2) he
actually appeared at his hearing and 3) both parties cite caselaw whereby
courts have held that subsequent notice cures an initial defect in the NTA
for purposes of vesting jurisdiction, the Court presumes that defendant was
served a subsequent Notice of Hearing.

                                     -3-
ordered his removal.   The Department of Homeland Security

(“DHS”) deported Castillo-Martinez to the Dominican Republic in

April, 2013.

    C.   Subsequent Reentry and Prosecution

    In August, 2016, Castillo-Martinez was arrested in

Massachusetts and taken into administrative custody by ICE.     DHS

reinstated his prior order of removal and he was again deported

to the Dominican Republic in November, 2016.

    In June, 2018, Castillo-Martinez was again arrested in

Massachusetts and charged with trafficking in heroin.   In

August, 2018, he was charged in a one-count indictment with

illegal reentry in violation of 8 U.S.C. § 1326(a) and (b)(2).

That charge was based on the 2016 removal order which was itself

a reinstatement of the initial 2013 removal order.

    In February, 2019, defendant filed a motion to dismiss the

indictment on the grounds that 1) based on a broad reading of

the Supreme Court’s decision in Pereira, the Immigration Judge

lacked jurisdiction to enter the initial order of removal in

2013 that forms the basis of the present prosecution and 2) the

sole charge of removability in the 2012 NTA was not based upon

an “aggravated felony” within the meaning of 8 U.S.C.

§ 1101(a)(43)(B) and thus he was not removable as a result.




                                -4-
II.   Motion to Dismiss the Indictment

      A.   Legal Standard

      Title 8 U.S.C. § 1326(d) permits a non-citizen to mount a

collateral attack against a prior deportation order in a

prosecution for illegal reentry under limited circumstances.       In

order to succeed, the defendant must demonstrate that

      (1) [he] exhausted any administrative remedies that
      may have been available to seek relief against the
      order; (2) the deportation proceedings at which the
      order was issued improperly deprived [him] of the
      opportunity for judicial review; and (3) the entry of
      the order was fundamentally unfair.

8 U.S.C. § 1326(d).   The third prong of fundamental unfairness

requires a showing of both a procedural error and prejudice.

United States v. Luna, 436 F.3d 312, 319, 321 (1st Cir. 2006)

(requiring “a reasonable likelihood that the result would have

been different if the error in the deportation proceeding had

not occurred” (quoting United States v. Loaisiga, 104 F.3d 484,

487 (1st Cir. 1997))).      The defendant must satisfy all three

prongs in order to attack successfully a prior order of removal.

Id. at 317.

      B.   Relevant Law

      The Immigration and Naturalization Act (“the INA” or “the

Act”) prescribes the process for conducting removal proceedings

but does not specifically address the jurisdictional

prerequisites for the Immigration Judge. See 8 U.S.C. § 1229a.


                                   -5-
Rather, the INA empowers the United States Attorney General to

promulgate regulations governing those proceedings, including

regulations that specify how and when jurisdiction vests with

the Immigration Judge. See 8 U.S.C. § 1103(g)(2); 8 C.F.R.

§§ 1003.13, 1003.14(a).    Those regulations provide that

    [j]urisdiction vests, and proceedings before an
    Immigration Judge commence, when a charging document
    is filed with the Immigration Court . . . .

8 C.F.R. § 1003.14(a).    That charging document includes an NTA.

8 C.F.R. § 1003.13.

    The INA defines an NTA for purposes of removal proceedings

under the statute as requiring “[t]he time and place at which

the proceedings will be held”. 8 U.S.C. § 1229(a)(1)(G)(i).     For

purposes of vesting jurisdiction with the Immigration Judge,

however, the regulations require only that an NTA include “the

time, place and date of the initial removal hearing, where

practicable. 8 C.F.R. § 1003.18(b) (emphasis added).    Where the

initial NTA fails to include the time, place or date of the

removal hearing, the Immigration Judge is required to provide

the non-citizen with a subsequent Notice of Hearing containing

that information. Id.

    In Pereira, the Supreme Court interpreted the statutory

definition of NTA in the context of the INA’s so-called “stop-

time rule” to determine whether an NTA lacking time or place

information would warrant application of that provision.

                                 -6-
Pereira, 138 S. Ct. at 2109; see also 8 U.S.C. § 1229b(d)(1)(A).

Explaining that the stop-time provision specifically cross-

referenced the statutory definition of NTA in § 1229(a) and was

therefore unambiguous, the Court held that only an NTA listing

the time and place of the removal hearing could trigger the

stop-time rule. Pereira, 138 S. Ct. at 2118 (“A document that

fails to include such information is not a notice to appear

under section 1229(a) and thus does not trigger the stop-time

rule.” (internal quotation marks omitted)).

    The Court repeated throughout the opinion, however, that

the issue presented in that case was “narrow” and it never

discussed the vesting of jurisdiction in the Immigration Judge.

See id. at 2110, 2113.   The Court also noted that an NTA could

serve several different functions in removal proceedings. See

id. at 2115 n.7 (“[T]here is no reason why a notice to appear

should have only one essential function . . . [and] [e]ven if a

notice to appear functions as a ‘charging document,’ that is not

mutually exclusive with the conclusion that a notice to appear

serves another equally integral function: telling a noncitizen

when and where to appear.”).

    In addition, under the INA a non-citizen who has been

convicted of an “aggravated felony” is both deportable, 8 U.S.C.

§ 1227(a)(2)(A)(iii), and ineligible for discretionary relief. 8

U.S.C. §§ 1158(b)(2)(A)(ii), (B)(i) (ineligible to apply for

                                -7-
asylum); §§ 1229b(a)(3), (b)(1)(C) (ineligible for cancellation

of removal or adjustment of status).   The INA includes as an

aggravated felony the “illicit trafficking in a controlled

substance”, 8 U.S.C. § 1101(a)(43)(B), which in turn encompasses

a conviction of a drug offense that the Controlled Substances

Act makes punishable by more than one year in prison. See 18

U.S.C. §§ 924(c)(2), 3559(a)(5).

    In determining whether a state conviction qualifies as an

aggravated felony under the INA, courts apply the “categorical

approach” to determine whether the state offense corresponds to

a federal offense listed in the Act. Moncrieffe v. Holder, 569

U.S. 184, 190-91 (2013).   Under this approach, courts do not

look at the actual facts underlying the prior state conviction

but rather analyze

    whether the state statute defining the crime of
    conviction categorically fits within the generic
    federal definition of a corresponding aggravated
    felony . . . [such that] conviction of the state
    offense necessarily involved . . . facts equating to
    [the] generic [federal offense].

Id. at 190 (internal quotation marks omitted) (second and third

alterations in original) (quoting Gonzales v. Duenas-Alvarez,

549 U.S. 183, 186 (2007) and Shepard v. United States, 544 U.S.

13, 24 (2005) (plurality opinion)).




                                -8-
    C.    Application

          1.   Claim under Pereira

               i.    Jurisdiction of Immigration Judge

    The precise issue presented by this case is whether the

statutory definition or the regulatory definition governs what

an NTA must contain in order to vest jurisdiction in the

Immigration Judge.   There is a substantive nationwide split in

authority among the district courts on that issue. Compare,

e.g., United States v. Lopez-Urgel, 351 F. Supp. 3d 978, 986-87

(W.D. Tex. 2018) (holding that 1) Pereira controls, 2) an NTA

that lacks time and place is not a charging document under the

regulations that can vest jurisdiction with the Immigration

Judge and 3) the government could not prosecute the defendant

for illegal reentry because the prior removal order was

invalid), and United States v. Erazo-Diaz, 353 F. Supp. 3d 867,

872-74 (D. Ariz. 2018) (same), with United States v. Mejia,

Criminal No. 18-cr-133-01-JL, 2018 WL 6050905, at *3-4 (D.N.H.

Nov. 19, 2018) (holding that 1) Pereira was inapposite, 2) an

NTA lacking time and place was sufficient to vest jurisdiction

with the Immigration Judge under the applicable regulations and

3) the defendant could not satisfy the § 1326(d) factors to

collaterally attack his prior removal order), and United States

v. Romero-Caceres, 356 F. Supp. 3d 541, 547-53 (E.D. Va. 2018)

(same).

                                -9-
      The only two Circuit Courts of Appeals that have addressed

the jurisdiction vesting issue, albeit not in the context of a

prosecution for illegal reentry, have both held that an NTA

lacking time and place information is nevertheless a valid

charging document under the regulations which vests the

Immigration Judge with jurisdiction.    In Karingithi v. Whitaker,

913 F.3d 1158 (9th Cir. 2019), the Ninth Circuit held that the

Immigration Judge had jurisdiction to order the defendant

removed despite the failure of the initial NTA to list the time

and place of the removal hearing. Id. at 1162.    The Court found

that the decision in Pereira did not control because that case

dealt only with the stop-time provision and not the distinct

issue of the Immigration Judge’s jurisdiction.    Id. at 1161.

The Ninth Circuit emphasized that the Court in Pereira relied on

the fact that the stop-time provision specifically cross-

referenced the statutory definition of NTA which required both

time and place whereas the regulations defining an NTA for

purposes of vesting jurisdiction contained no such requirement.

Id.   The Court concluded that the regulatory definition of an

NTA therefore applied with respect to jurisdiction vesting and

that an NTA lacking the time or place of the removal hearing was

sufficient to vest the Immigration Judge with jurisdiction to

order removal. Id. at 1160-61.



                                 -10-
    In Santos-Santos v. Barr, the Sixth Circuit also rejected

the defendant’s contention that the Immigration Judge lacked

jurisdiction to issue an order of removal where the initial NTA

failed to list the time and place of the removal hearing. Id. at

489-91.   Relying on Karingithi, the Sixth Circuit held that the

regulatory definition of an NTA controls for purposes of vesting

jurisdiction and that so long as the non-citizen was

subsequently notified of the time and place of the removal

hearing in a separate Notice of Hearing, the Immigration Judge

is properly vested with jurisdiction under the regulations. Id.

at 490.

    This Court adopts the reasoning of the Sixth and Ninth

Circuits and concludes that the regulatory definition of an NTA

applies for purposes of vesting jurisdiction with the

Immigration Judge.   Furthermore, courts normally defer to an

agency’s interpretation of a statute where 1) the statute is

ambiguous and 2) the agency’s interpretation of the statute is

reasonable. Chevron, U.S.A., Inc. v. Nat. Res. Def. Council,

Inc., 467 U.S. 837, 843-44 (1984).    Notwithstanding that

Congress explicitly defined an NTA in the INA, the statute is

silent with respect to the vesting of jurisdiction in the

Immigration Judge and is thus ambiguous as to that issue.

Moreover, an agency is not required to incorporate a statutory

definition of a term into its regulations that use the same term

                               -11-
so long as the regulatory definition is a permissible

interpretation of the statute. See Envtl. Def. v. Duke Energy

Corp., 549 U.S. 561, 574-76 (2007).

    Here, the regulatory definition of an NTA for purposes of

vesting jurisdiction is a reasonable interpretation of the INA

given the statute’s silence in that regard.     The fact that

Congress defined an NTA elsewhere in the statute does not

require a contrary conclusion.     The Supreme Court itself

acknowledged that an NTA could serve different functions. See

Pereira, 138 S. Ct. at 2115 n.7.    To serve the notice function

the non-citizen must actually be notified of the time and place

of the removal hearing so that he or she can appear. Id. at

2115.    On the other hand, the function of vesting jurisdiction

is directed toward the Immigration Judge rather than the non-

citizen and thus notification of time and place is unimportant

for that distinct purpose. United States v. Ramos-Delcid, Case

No. 3:18-cr-00020, 2018 WL 5833081, at *4 n.6 (W.D. Va. Nov. 7,

2018).

    Because Castillo-Martinez was served with an NTA containing

all of the required information and was presumably served a

separate Notice of Hearing informing him of the time and place

of his removal hearing (given that he actually appeared at that

hearing), the DHS complied with all of the regulatory

requirements for vesting the Immigration Judge with

                                 -12-
jurisdiction.   Castillo-Martinez was thus subject to a valid

order of removal both in 2013 and in 2016 when that order was

reinstated.

                ii.   Section 1326(d) Factors

    Because the Court concludes that the Immigration Judge had

jurisdiction to enter Castillo-Martinez’s order of removal,

defendant cannot satisfy the § 1326(d) factors to prevail on a

collateral attack against that order.    Castillo-Martinez has not

demonstrated that he has exhausted his administrative remedies

with respect to the alleged jurisdictional issue but rather

asserts that the exhaustion requirement should be excused

because the removal proceedings were void ab initio.     Given the

Court’s determination that the Immigration Judge had

jurisdiction to enter the subject order of removal, that

argument is rejected. See Mejia, 2018 WL 6050905, at *4.    The

arguments of Castillo-Martinez with respect to the opportunity

for judicial review are rejected for the same reasons.

    Finally, defendant cannot establish that the entry of his

removal order was fundamentally unfair pursuant to Pereira.

Specifically, Castillo-Martinez cannot demonstrate that the

result of the removal proceedings would have been different but

for the defect in the initial NTA because he actually appeared

at those proceedings with counsel. Id.    Defendant’s motion to



                                -13-
dismiss the indictment on the basis of the alleged

jurisdictional defect will be denied.

         2.    Aggravated Felony Claim

    In addition to his jurisdictional claim under Pereira,

Castillo-Martinez seeks to attack collaterally his prior removal

order on the grounds that his Massachusetts state court

conviction for Distribution of a Class D Substance (which formed

the basis of that removal) is not an aggravated felony.

Moncrieff, 569 U.S. at 206 (holding that “[i]f a noncitizen’s

conviction for a marijuana distribution offense fails to

establish that the offense involved either remuneration or more

than a small amount of marijuana, the conviction is not for an

aggravated felony under the INA”).

    Even assuming that the subject Massachusetts state court

conviction is not an aggravated felony, Castillo-Martinez cannot

satisfy the § 1326(d) factors to collaterally attack his prior

order of removal.   Castillo-Martinez concedes that he failed to

exhaust his administrative remedies and was not denied an

opportunity for judicial review.   Indeed, he admits that his

counsel at the removal hearing conceded his status as an

aggravated felon and defendant did not appeal that determination

to the BIA.   Rather, Castillo-Martinez now submits that his

counsel during the removal proceedings was constitutionally



                               -14-
ineffective and thus his failure to exhaust his administrative

remedies or seek judicial review should be excused.

    Assuming such an exception to the exhaustion requirement

exists, defendant has not established that he is entitled to it.

See United States v. Soto-Mateo, 799 F.3d 117, 121 (1st Cir.

2015).   To prevail on a claim for ineffective assistance of

counsel, the defendant must prove that 1) counsel’s performance

was deficient and 2) the deficient performance prejudiced him.

Strickland v. Washington, 466 U.S. 668, 687 (1984).

    Defendant has not shown that the performance of his prior

counsel at the removal proceedings was constitutionally

deficient.   While Castillo-Martinez’s counsel conceded

removability based on the prior state court conviction, his

determination that the conviction was an aggravated felony was

based on the controlling law in the First Circuit at the time.

See Julce v. Mukasey, 530 F.3d 30 (1st Cir. 2008) (holding that

a conviction under M.G.L. c. 94C, § 32C constitutes an

aggravated felony conviction for purposes of the INA), abrogated

by Moncrieffe, 530 F.3d at 184.   Counsel’s reliance on a

reasonable interpretation of existing law at the time is not

rendered faulty by subsequent developments in the law. Cf. Soto-

Mateo, 799 F.3d at 123.

    Furthermore, even if Castillo-Martinez could prove that his

counsel was deficient, he cannot show that he was prejudiced and

                               -15-
thus cannot satisfy either the second prong of the Strickland

test or the fundamental unfairness prong of § 1326(d).

Castillo-Martinez would not have been allowed automatically to

remain in the United States had his prior conviction not been

considered an aggravated felony but rather would have had to

apply for and be granted discretionary relief from removal. See

8 U.S.C. § 1227(a)(2)(B)(i) (providing that any non-citizen

“convicted of a violation of . . . any law or regulation of a

State . . . relating to a controlled substance . . . other than

a single offense involving possession for one’s own use of 30

grams or less of marijuana, is deportable”).   There is no

constitutional right to be considered for or granted

discretionary relief. Soto-Mateo, 799 F.3d at 123-24.    Nor does

defendant argue that he would likely have been granted such

relief.   Thus defendant cannot prove that there is a reasonable

likelihood that the result of the removal proceedings would have

been different, i.e. that he would have been allowed to remain

in the United States. Id.

    Accordingly, Castillo-Martinez cannot collaterally attack

his prior order of removal under § 1326(d) and thus his motion

to dismiss the indictment will be denied.




                               -16-
                              ORDER

     For the foregoing reasons, defendant’s motion to dismiss the

indictment for illegal reentry (Docket No. 33) is DENIED.




So ordered.



                                 /s/ Nathaniel M. Gorton______
                                 Nathaniel M. Gorton
                                 United States District Judge

Dated May 6, 2019




                               -17-
